Citation Nr: 1430027	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  08-30 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for vision impairment, to include bilateral photophobia, macular degeneration, and drusen.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 1970 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the RO in Montgomery, Alabama.  

This case was first before the Board of Veterans' Appeals (Board) in June 2012, when it was remanded for further development.  The development directed in the June 2012 remand has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.   See Stegall v. West, 11 Vet. App. 268 (1998).   

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 
 

FINDING OF FACT

The Veteran's current vision impairment is not related to his active service, and is the result of a congenital or developmental defect or abnormality.  


CONCLUSION OF LAW

The criteria for service connection for vision impairment have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.9 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim of entitlement to service connection for vision impairment.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  An October 2007 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in January 2008.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

In accordance with the Board's June 2012 remand, the Veteran was afforded a July 2012 medical examination to obtain an opinion as to whether his vision impairment was related to his active service.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Service Connection

The Veteran asserts that he is entitled to service connection for vision impairment because his vision impairment occurred during active service due to sun exposure.  For the reasons that follow, the Board finds service connection is not warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The medical evidence of record shows the Veteran has current diagnoses of bilateral photophobia, macular degeneration, and familial drusen.  The first element of his service connection claim is met.  

The Veteran asserts that he experienced photophobia during active service, and that he was not allowed to wear sunglasses while performing his duties as a driver until three years into his service.  He asserts that he experienced sensitive and watering eyes before he was allowed to wear sunglasses, and that after he was allowed to wear sunglasses these symptoms improved.  The Veteran contends that his current vision impairment is related to his sun exposure during service.  

The Veteran's service treatment records are negative for any indications of photophobia or other vision impairment.  On the report of medical history accompanying his December 1969 entrance examination, the Veteran denied having any eye trouble but did indicate that he wore glasses or contact lenses.  Clinical examination at entrance found normal results for the Veteran's eyes.  The Veteran's January 1974 separation examination again found normal results for the Veteran's eyes.  The Veteran's distant vision was 20/20 in each eye, and there is no indication that the Veteran suffered from photophobia, macular degeneration, drusen, or any other impairment of vision.  

Review of the Veteran's VA treatment records shows regular treatment for vision impairment.  VA optometry records for the period from 2007 to the present show the Veteran has been assigned diagnoses including familial drusen, macular degeneration secondary to familial drusen, photophobia likely secondary to familial drusen, and mild hyperopia. These records show a history of bilateral familial drusen, and significant progression of the drusen from 2001 to 2008.  A January 2008 VA optometry record shows the Veteran discussed his previously denied service connection claim for vision impairment with the optometrist.  The optometrist advised the Veteran that if he had the drusen when he entered or separated from service, it should be noted in his service treatment records.  The optometrist also stated that while the condition itself could not be exacerbated by exposure to bright sunlight, the symptoms of the condition could be exacerbated by such exposure.  

In accordance with the Board's June 2012 remand, the Veteran was afforded a July 2012 VA examination to evaluate his vision impairment.  On examination, the Veteran reported he had been diagnosed with bilateral familial drusen many years ago, and that his photophobia was noted in service.  The examiner provided diagnoses of bilateral familial drusen with degeneration, bilateral photophobia, and bilateral nuclear cataracts with minimal cortical changes.  

After review of the claims file, interview of the Veteran, and clinical examination, the July 2012 VA examiner concluded that the Veteran's current vision impairment was less likely than not related to his active service.  The examiner explained that the Veteran's drusen were of the familial type, and were not sun related.  The examiner also stated that the Veteran's macular degeneration was related to his familial drusen and was not caused by sun exposure.  In regard to the Veteran's photophobia, the examiner noted that the Veteran tolerated all bright lights during clinical examination without difficulty and showed no real photophobia to bright lights.  

As noted above, the Veteran's service connection claim for bilateral photophobia was previously denied.  The claim was subsequently reopened in the Board's June 2012 decision on the basis that new and material evidence had been submitted.  The March 2002 rating decision denying the Veteran's original service connection claim stated that photophobia was considered a congenital or developmental defect or abnormality, and thus was not related to service.  The Board finds the preponderance of the competent and credible evidence of record continues to show the Veteran's current vision impairment is of familial origin and is not related to service. 

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation and are generally not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2013); see Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997).  Service connection is only possible if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; VAOPGCPREC 11-99.
The competent medical evidence of record indicates that the Veteran's vision impairment is due to a hereditary condition, namely drusen of the familial type.  There is no competent medical evidence of record that the Veteran's current impairment was not caused by this congenital or developmental defect, and no competent medical evidence relating his current vision impairment to his active service.  As the Veteran's current vision impairment is the result of a congenital or developmental defect, it is not considered a disease or injury within the meaning of the applicable legislation and as a general matter, is not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9; Winn v. Brown, supra.  

It is only possible for the Veteran's current vision impairment resulting from a congenital or developmental defect to be service connected based on evidence of additional disability due to aggravation during service by a superimposed disease or injury.  The competent medical evidence of record does not show any additional disability due to aggravation during service.  The Board acknowledges the Veteran's argument that being exposed to the sun without sunglasses while performing his military duties caused his eyes to water, and that his symptoms improved when he began to wear sunglasses.  The Board also notes the VA optometrist's January 2008 statement that while the Veteran's condition itself could not be exacerbated by sun exposure, the symptoms of the condition could be aggravated by such exposure.  

The Board finds the Veteran's statements that his photophobia symptoms worsened without sunglasses during his active service to be credible.  The Board also finds the VA optometrist's statement that the symptoms of the Veteran's condition, such as watery eyes, could be aggravated by sun exposure to be competent and credible medical evidence.  However, there is no competent and credible medical evidence of record that the Veteran's underlying disability, the result of a congenital or developmental defect, was permanently aggravated beyond the normal course of the disease by any incident of his active service.  The VA optometrist specifically indicated that the Veteran's condition itself, as opposed to symptoms of the condition, would not be exacerbated by exposure to bright sunlight.  The July 2012 VA examiner indicated that the Veteran's vision impairment was in no way related to sun exposure, and was instead the result of a hereditary condition.  The Board finds there is no evidence of additional disability due to aggravation of the Veteran's congenital or developmental defect during service.   See VAOPGCPREC 82-90; Monroe v. Brown, supra; Carpenter v. Brown, supra; VAOPGCPREC 67-90; VAOPGCPREC 11-99.

As such, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for visual impairment.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to service connection for vision impairment is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


